DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Application
Applicant’s arguments, see pp. 13-18, filed 5/19/2021, with respect to amended claim 1 have been fully considered and are persuasive.  The 35 U.S.C. 112 and 35 U.S.C. 103 rejections in the previous Office Action are withdrawn.  
The application is in condition for allowance.  See Reasons for Allowance.
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Mr. Jay P. Beale on 6/4/2021.
The application has been amended as follows: 
Claim 1:  in lines 12-15 and 17-18, all semicolons (;) are removed and replaced with comas (,).  For example, the recitation “X1 is a covalent bond;” should be changed to recite “X1 is a covalent bond,”.
Claim 2:  in line 2, the recitation, “the C3-C30 cycloalkyl ring” is amended to recite “the C3-C30 heterocycloalkyl ring”.  In line 3, the recitation, “comprises” is amended to recite “comprising”.
Claim 3: in lines 9 and 14-15, all semicolons (;) are removed and replaced with comas (,).  For example, the recitation “W1 is a covalent bond;” should be changed to recite “W1 is a covalent bond,”.  In line 17, the recitation, “Y5-” is amended to recite “Y4-”.
Claim 4:  in lines 8 and 13-14, all semicolons (;) are removed and replaced with comas (,).  For example, the recitation “W1 is a covalent bond;” should be changed to recite “W1 is a covalent bond,”.  In line 16, the recitation, “Y5-” is amended to recite “Y4-”.
Claim 5:  in lines 6-7, 9 and 14-15, all semicolons (;) are removed and replaced with comas (,).  For example, the recitation “W1 is a covalent bond;” should be changed to recite “W1 is a covalent bond,”.  In line 18, the recitation, “Y5- and Z4-” is amended to recite “R8- and R14-”.
Claim 7:  the claim is amended to recite:
The polymer of claim 1, wherein, in X2 and X4, the heteroatom-containing linking group is -O-, 
-S-, -S(=O)-, -S(=O)2-, -C(=O)-, -Si(E1)(E2)-, or -P(=O)(E3)-, and E1, E2, and E3 are each independently hydrogen, halogen, a C1-C10 alkyl group unsubstituted or substituted with halogen, or a C6-C20 aryl group unsubstituted or substituted with halogen.
Reasons for Allowance
Claims 1-15 are allowed.	
The following is an examiner’s statement of reasons for allowance:  the claimed polymer, electrolyte comprising the same, lithium battery comprising an electrolyte comprising the same polymer, are novel over the closest prior art – Machida (US 2010/0323275 A1), Lee (US 2011/0213103 A1) and Hamada (JP 2004-131662 A1 – Foreign copy and machine translation on record).
Machida discloses a polymer (ion-conductive polymer) represented by formulae (8a), (8b) or (8c) which respectively include structural groups 11-1 to 11-7, 12-1 to 12-15and 13- to 13-6 [pars. 0077-0090].  However, none of the disclosed formulae meet the conditions stated for the claimed Formula 1, and neither Lee nor Hamada suggest a motivation to modify Machida to meet the deficiencies.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAROON S SHEIKH whose telephone number is (571)270-0302.  The examiner can normally be reached on 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MIRIAM STAGG can be reached on (571) 270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HAROON S. SHEIKH
Examiner
Art Unit 1724



/Haroon S. Sheikh/Primary Examiner, Art Unit 1724